Title: To James Madison from David Humphreys, 9 November 1801 (Abstract)
From: Humphreys, David
To: Madison, James


9 November 1801, Madrid. No. 293. Has been informed that the pasha of Tripoli is having three corsairs fitted out at Mahón with Minorcan crews and British papers and colors to evade American frigates. Has sent circular letter with that news to U.S. consuls in adjacent Spanish ports for the information of American naval commanders and civilians. In a 4 Nov. letter Kirkpatrick stated he would inform the U.S. squadron, which had just arrived at Málaga. Kirkpatrick also reported that the pasha had purchased a Spanish prize vessel from the British that will be a great acquisition to his fleet. Humphreys has just received a letter from Commodore Dale stating he will depart for the U.S. by way of Algiers, leaving the Philadelphia and Essex to patrol the eastern Mediterranean. American ships are ordered to cooperate with Swedish navy. Reports that Lucien Bonaparte left for Paris on 7 Nov.; comments on his considerable talent and describes his lavish life-style, observing that two feasts he gave cost nearly as much as the salary of an American minister for two years. Remarks favorably on the character of St. Cyr, Bonaparte’s replacement. In postscript of 10 Nov., reports lack of news from Pinckney since 12 Oct.
 

   RC (DNA: RG 59, DD, Spain, vol. 5). 4 pp.; marked duplicate; in a clerk’s hand, except for Humphreys’s signature and postscript; docketed by Wagner.

